                                          Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 1 of 11




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                   UNITED STATES DISTRICT COURT

                                   8                                  NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         STEPHAN NAMISNAK, et al.,
                                  10                                                       Case No. 17-cv-06124-RS
                                                        Plaintiffs,
                                  11
                                                 v.                                        ORDER GRANTING IN PART AND
                                  12                                                       DENYING IN PART UBER’S MOTION
Northern District of California
 United States District Court




                                         UBER TECHNOLOGIES, INC., et al.,                  TO DISMISS
                                  13
                                                        Defendants.
                                  14

                                  15                                          I. INTRODUCTION

                                  16          This case involves a dispute over the application of the Americans with Disabilities Act

                                  17   (“ADA”) to the Uber rideshare service. Invoking federal question jurisdiction, plaintiffs Stephan

                                  18   Namisnak and Francis Falls (collectively, “Plaintiffs”) filed this action against defendants Uber

                                  19   Technologies, Inc. and Raiser, LLC (collectively, “Uber”). 28 U.S.C. § 1331. Uber moves to

                                  20   dismiss Plaintiffs’ First Amended Complaint (“FAC”) in its entirety for failure to state a claim

                                  21   under section 12184 or section 12182. 42 U.S.C. §§ 12182, 12184. Uber argues Plaintiffs fail to

                                  22   state a claim under section 12184 because they have not requested an accommodation, as required

                                  23   under section 12182(b)(2)(A)(ii) (referenced by way of section 12184(b)(2)(A)). Uber further

                                  24   argues Plaintiffs fail to state a claim under section 12182 because Uber does not qualify as a place

                                  25   of public accommodation. For the reasons set forth below, the motion to dismiss is denied in part

                                  26   and granted in part, with leave to amend.

                                  27
                                  28
                                           Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 2 of 11




                                   1                                          II. BACKGROUND1

                                   2          Uber operates a vehicle-for-hire service that uses a mobile phone application (the “Uber

                                   3   App”). The Uber App allows users to request and pay for rides or other services through their

                                   4   credit card linked Uber account. Through this application, Uber offers various rideshare request

                                   5   options and has occasionally offered promotional services allowing users to order a free delivery

                                   6   of cake, doughnuts, or even puppies to their location. In certain major cities, Uber offers an option

                                   7   called “uberWAV” which enables riders to request a wheelchair accessible vehicle through the

                                   8   Uber App. Uber does not currently offer uberWAV in New Orleans, Louisiana.

                                   9          Plaintiffs are persons with disabilities who reside in New Orleans. Both plaintiffs use

                                  10   electric wheelchairs and rely on public transportation services to get around. While Plaintiffs

                                  11   would like to use Uber’s transportation service, they cannot because the Uber App does not offer

                                  12   uberWAV in New Orleans. On October 24, 2017, Uber emailed customers in the New Orleans
Northern District of California
 United States District Court




                                  13   area about an exclusive show featuring the band Galantis. As explained in Uber’s promotional

                                  14   materials, on the day of the show, the Uber App would display an option called “Galantis” which

                                  15   would summon a car to take the user to the “secret” location of the concert. Because the Uber App

                                  16   did not allow users to request a wheelchair accessible vehicle, Plaintiffs insist they had no way to

                                  17   get to the concert.

                                  18          Plaintiffs have not downloaded the Uber App because they know it would not allow them

                                  19   to request a vehicle that could accommodate their electric wheelchairs. If Uber were to offer a ride

                                  20   service that could accommodate electric wheelchairs, Plaintiffs would attempt to use the service

                                  21   and participate in Uber’s promotional events. By failing to provide a mechanism to serve

                                  22   individuals who use electric or otherwise non-foldable wheelchairs, Plaintiffs assert, Uber has

                                  23   violated its obligations under Title III of the ADA. See 42 U.S.C. §§ 12182, 12184. Plaintiffs seek

                                  24   declaratory and injunctive relief. 42 U.S.C. § 12188.

                                  25

                                  26   1
                                         Except where noted, the facts in this section are drawn from Plaintiffs’ FAC and are taken as true
                                  27   for the purpose of deciding the motion to dismiss.

                                  28                                           ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                CASE NO. 17-cv-06124-RS
                                                                                         2
                                          Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 3 of 11




                                   1                                        III. LEGAL STANDARD

                                   2          A complaint must contain “a short and plain statement of the claim showing that the

                                   3   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While Rule 8 “does not require detailed

                                   4   factual allegations,” a complaint must have sufficient factual allegations to “state a claim to relief

                                   5   that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atlantic v.

                                   6   Twombly, 550 U.S. 544, 555, 570 (2007)) (internal quotations omitted). A claim is facially

                                   7   plausible “when the pleaded factual content allows the court to draw the reasonable inference that

                                   8   the defendant is liable for the misconduct alleged.” Id. This determination is a context-specific

                                   9   task requiring the court “to draw on its judicial experience and common sense.” Id. at 679.

                                  10          A motion to dismiss a complaint under Rule 12(b)(6) tests the legal sufficiency of the

                                  11   claims alleged in the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51 F.3d 1480, 1484 (9th

                                  12   Cir. 1995). Dismissal under Rule 12(b)(6) may be based on either the “lack of a cognizable legal
Northern District of California
 United States District Court




                                  13   theory” or on “the absence of sufficient facts alleged under a cognizable legal theory.” Balistreri v.

                                  14   Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). When evaluating such a motion, the

                                  15   court must accept all material allegations in the complaint as true, even if doubtful, and construe

                                  16   them in the light most favorable to the non-moving party. Twombly, 550 U.S. at 570.

                                  17   “[C]onclusory allegations of law and unwarranted inferences,” however, “are insufficient to defeat

                                  18   a motion to dismiss for failure to state a claim.” Epstein v. Wash. Energy. Co., 83 F.3d 1136, 1140

                                  19   (9th Cir. 1996); see also Twombly, 550 U.S. at 555.

                                  20                                            IV. DISCUSSION

                                  21          In a single claim for relief, Plaintiffs allege Uber violated Title III of the ADA under two

                                  22   independent theories. First, Plaintiffs argue Uber is a specified public transportation service that

                                  23   discriminates against persons with disabilities by failing to provide wheelchair accessible service,

                                  24   in violation of section 12184. Second, Plaintiffs contend Uber is operating a place of public

                                  25   accommodation that similarly discriminates against persons with disabilities, in violation of

                                  26   section 12182.

                                  27
                                  28                                            ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-06124-RS
                                                                                          3
                                           Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 4 of 11




                                   1          A. Plaintiffs’ Theories for Relief under 42 U.S.C. § 12184

                                   2          Section 12184 prohibits discrimination “on the basis of disability in the full and equal

                                   3   enjoyment of specified public transportation services.” 42 U.S.C. § 12184(a). Under this section,

                                   4   discrimination includes failure to: (A) make reasonable modifications consistent with section

                                   5   12182(b)(2)(A)(ii); (B) provide auxiliary aids and services consistent with section

                                   6   12182(b)(2)(A)(iii); and (C) remove barriers consistent with sections 12182(b)(2)(A) and
                                       12183(a)(2). 42 U.S.C. § 12184(b)(2).
                                   7
                                                  1. Reasonable Modification under Section 12184(b)(2)(A)
                                   8
                                              According to Uber, Plaintiffs fail to state a claim under section 12184 because neither of
                                   9
                                       them requested a modification of Uber’s polices, practices, or procedures prior to filing suit.
                                  10
                                       Under section 12184(b)(2)(A), discrimination is defined as failure to make “reasonable
                                  11
                                       modifications” consistent with the requirements of section 12182(b)(2)(A)(ii). Furthermore, to
                                  12
Northern District of California
 United States District Court




                                       prevail under section 12182(b)(2)(A)(ii), a plaintiff must show, inter alia, the defendant failed to
                                  13
                                       make a “requested reasonable modification.” Karczewski v. DCH Mission Valley LLC, 862 F.3d
                                  14
                                       1006, 1010 (9th Cir. 2017) (quoting Fortyune v. Am. Multi-Cinema, Inc., 364 F.3d 1075, 1082
                                  15
                                       (9th Cir. 2004). As the Central District of California has noted, the precise meaning of “requested”
                                  16
                                       is not entirely clear. See Galvez v. Auto. Club of S. Cali., No. SA CV 16-0887-DOC, 2017 WL
                                  17
                                       4586934, at *4 (C.D. Cal. 2017).
                                  18
                                              In Fortyune, a wheelchair-using plaintiff asked the defendant movie theater to remove a
                                  19
                                       patron from a designated companion seat so his wife could sit next to him. 364 F.3d at 1078-79.
                                  20
                                       The movie theater refused. Id. at 1079. The Ninth Circuit noted that “Fortyune asked both [the
                                  21
                                       defendant] and the district court to ensure that he could be seated next to his wife or another
                                  22
                                       companion,” Id. at. 1083, creating ambiguity as to whether the term “requested reasonable
                                  23
                                       modification” required a pre-suit request or simply referred to the relief sought in the suit itself.
                                  24
                                       See Galvez, 2017 WL 4586934, at *4. In Karczewski, a paraplegic plaintiff asked the defendant
                                  25
                                       car dealership temporarily to install vehicle hand controls to enable him to test drive a car.
                                  26
                                       Karczewski, 862 F.3d at 1007. The dealership refused. Id. There, the court proceeded to discuss
                                  27
                                  28                                             ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                  CASE NO. 17-cv-06124-RS
                                                                                          4
                                           Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 5 of 11




                                   1   the reasonableness of the plaintiff’s “requested modification” but did not specifically analyze the

                                   2   request requirement.

                                   3           Despite this ambiguity, district courts in the Ninth Circuit have interpreted Karczewski and

                                   4   Fortyune to require a plaintiff to ask a defendant to change its policy before filing suit. See Razavi

                                   5   v. Coti, No. 17-cv-04341-BLF, 2018 WL 2867575, at *3 (N.D. Cal. 2018); Galvez, 2017 WL

                                   6   4586934, at *4; Mannick v. Kaiser Foundation Health Plan, Inc., No. 03-5905-PJH, 2006 WL

                                   7   2168877, at * 4 (N.D. Cal. 2006). While Plaintiffs need not “say the magic words,” they must

                                   8   request an accommodation before they claim a defendant has refused to modify its policy,

                                   9   practices or procedures in violation of 12182(b)(2)(A)(ii). Galvez, 2017 WL 4586934, *4.

                                  10           The FAC does not allege Plaintiffs requested an accommodation from Uber. Plaintiffs

                                  11   argue the court can infer the request requirement was satisfied during the mandatory General

                                  12   Order No. 56 settlement conference between Plaintiffs and Uber. The court, however, is not free to
Northern District of California
 United States District Court




                                  13   speculate as to a fact not pleaded in the complaint. Rather, the complaint must contain sufficient

                                  14   factual allegations to “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678.

                                  15   Accordingly, Plaintiffs have not pleaded sufficient facts to support their reasonable modification

                                  16   theory under section 12182(b)(2)(A)(ii) via section 12184(b)(2)(A).

                                  17               2. All Other Theories for Relief under 42 U.S.C. § 12184

                                  18           While Uber argues Plaintiffs have failed to state a claim under section 12184, it points to

                                  19   no authority requiring Plaintiffs to make a request for modification prior to suing under the

                                  20   auxiliary aid provision of section 12184(b)(2)(B), or the removal of barriers provision of section

                                  21   12184(b)(2)(C). Accordingly, Uber’s motion to dismiss the FAC in its entirety cannot succeed.

                                  22           B. Plaintiffs’ Theories for Relief under 42 U.S.C. § 12182

                                  23           Section 12182 prohibits discrimination on the basis of disability in the equal enjoyment of

                                  24   the goods and services of a place of public accommodation. 42 U.S.C. § 12182(a). Plaintiffs

                                  25   advance two arguments under section 12182 in support of their claim. First, Plaintiffs argue

                                  26   Uber’s rideshare service qualifies as a place of public accommodation and is therefore subject to

                                  27   section 12182. Alternatively, Plaintiffs contend Uber’s free rideshare service to the Galantis

                                  28                                             ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                  CASE NO. 17-cv-06124-RS
                                                                                           5
                                          Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 6 of 11




                                   1   concert bears a close “nexus” to the Galantis concert venue and therefore falls under section

                                   2   12182.

                                   3               1. Uber’s Rideshare Service as a Place of Public Accommodation

                                   4            Section 12181 provides a list of places of public accommodation. 42 U.S.C. § 12181.

                                   5   Based on these enumerated locales and the principle of noscitur a sociis, the Ninth Circuit has

                                   6   held that a place of public accommodation must be an “actual, physical place[] where goods or

                                   7   services are open to the public.” Weyer v. Twentieth Century Fox Film Corp., 198 F.3d 1104, 1114

                                   8   (9th Cir. 2000). Accordingly, websites are not generally considered places of public

                                   9   accommodation. See Earll v. eBay, Inc., 599 F. App’x 695, 696 (9th Cir. 2015) (unpublished);

                                  10   Cullen v. Netflix, 600 Fed. App’x 508, 509 (9th Cir. 2015) (unpublished); see also Young v.

                                  11   Facebook, 790 F. Supp. 2d 1110, 1115-16 (N.D. Cal. 2011).

                                  12            Uber argues the Uber App, like a website, is not a physical place and therefore does not
Northern District of California
 United States District Court




                                  13   qualify as a place of public accommodation. Plaintiffs argue Uber’s business does qualify, namely

                                  14   as a “travel service.” 42 U.S.C. § 12181(7)(F). Furthermore, Plaintiffs argue the physical place

                                  15   requirement runs contrary to congressional intent that the ADA be broadly construed, Mary Jo C.

                                  16   v. New York State and Local Ret. Sys., 707 F.3d 144, 160 (2d Cir. 2013), and point to First Circuit

                                  17   precedent holding that a “travel service” can qualify as a place of public accommodation even if it

                                  18   lacks a physical office space, Carparts Distribution Ctr., Inc. v. Auto. Wholesaler’s Ass’n of New

                                  19   England, 37 F.3d 12, 19 (1st Cir. 1994). Finally, Plaintiffs contend, Uber’s rideshare service

                                  20   satisfies the physical place requirement in any event because the service sends physical vehicles to

                                  21   fetch customers and transport them to their desired location in the material world.

                                  22            While “travel service” is listed as a place of public accommodation under section

                                  23   12181(7)(F), the Ninth Circuit’s binding precedent limits the term “places of public

                                  24   accommodation” to “actual, physical places.” Weyer, 198 F.3d at 1114. Neither appeals to

                                  25   congressional intent nor out-of-circuit caselaw can justify a departure from binding precedent.

                                  26   Therefore, the question remains whether Uber’s transportation services involve an “actual,

                                  27   physical place[] where goods or services are open to the public.” See Weyer, 198 F.3d at 1114.

                                  28                                            ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-06124-RS
                                                                                         6
                                           Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 7 of 11




                                   1          The fact that Uber sends cars to pick up customers at their desired location and drop them

                                   2   off at different locations is insufficient to qualify Uber’s rideshare service as a place of public

                                   3   accommodation. In Weyer, the Ninth Circuit referred to insurance offices and book stores as the

                                   4   types of places where goods or services were open to the public. See Weyer, 198 F.3d at 1113-14.

                                   5   Neither the street corner where a customer hails a car-for-hire nor the cars themselves fit in the

                                   6   same category as the locations contemplated by Weyer. Other district court have similarly held

                                   7   cars, vans, or other types of vehicles do not qualify as places of public accommodation. See, e.g.,

                                   8   Cottrell v. United Parcel Service, No. 16–1689, 2017 WL 1363307, at * 2 (D.N.J 2017); J.H. by

                                   9   and through Holman v. Just for Kids, Inc., 248 F. Supp. 3d 1210, 1222 (D. Utah 2017).

                                  10   Accordingly, Plaintiffs cannot show Uber’s transportation service is a place of public

                                  11   accommodation.

                                  12              2. Discrimination in Uber’s Service of the Galantis Concert
Northern District of California
 United States District Court




                                  13          According to Plaintiffs, even if Uber’s rideshare service does not qualify as a place of

                                  14   public accommodation, it is subject to section 12182 because the lack of wheelchair accessible

                                  15   rideshare options prevented Plaintiffs from enjoying the services of a place of public

                                  16   accommodation, i.e. the Galantis concert. Uber advances three counterarguments. First, Uber

                                  17   contends the Uber App does not bear a close enough nexus to the Galantis concert to give rise to

                                  18   liability. Second, Uber argues Plaintiffs lack standing to claim discrimination with respect to the

                                  19   Galantis concert venue. Third, Uber argues the FAC lacks sufficient facts showing Uber operated

                                  20   the Galantis concert venue.

                                  21                      a. The Nexus Between Uber’s Rideshare Service and the Galantis Concert

                                  22          The protections of section 12182 are not limited to the four walls of a place of

                                  23   accommodation. Rather, section 12182 forbids discrimination in the services of a place of public

                                  24   accommodation, not just the services offered in the place of public accommodation. 42 U.S.C.

                                  25   § 12182(a). Thus, the protections of section 12182 may apply where there is nexus between the

                                  26   service at issue and the physical place of public accommodation. Weyer, 198 F.3d at 1114. In

                                  27   Weyer, the insurance policy purchased by the plaintiff through his employer did not bear a

                                  28                                             ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                  CASE NO. 17-cv-06124-RS
                                                                                          7
                                          Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 8 of 11




                                   1   sufficiently close nexus to the physical insurance office to give rise to a claim under section

                                   2   12182. Id. at 114-15. By contrast, the decision whether to install ramps or elevators to enable

                                   3   disabled persons to get into an insurance office is closely related to the physical place of public

                                   4   accommodation. See id.

                                   5          Applying this rule, the district court in National Fed.’n of the Blind v. Target Corp. held

                                   6   there was a sufficient nexus between Target.com and the physical Target stores because the

                                   7   website was “heavily integrated” with, and served as a gateway to, the stores. 452 F. Supp. 2d 946,

                                   8   955 (N.D. Cal. 2006). In particular, the Target website allowed customers to refill prescriptions,

                                   9   order photo prints to pick up at the store, print coupons to redeem at the store, purchase many of

                                  10   the items offered in the store, and find information about store hours and locations. Id. at 949. By

                                  11   contrast, in Stern v. Sony Corp. of Am., the Ninth Circuit held the plaintiff’s inability to enjoy a

                                  12   video game due to his disability did not have a sufficient nexus with a marketing event associated
Northern District of California
 United States District Court




                                  13   with the game. 459 Fed. App’x 609, 611 (9th Cir. 2011) (unpublished).

                                  14          Plaintiffs argue Uber’s rideshare service bears a close nexus to the Galantis concert venue

                                  15   because it was the only way to get to the secret concert location. According to Plaintiffs, this

                                  16   presents an even more compelling case than does Target because Uber was “quite literally the

                                  17   physical gatekeeper of the concert.” Opp. Mot. Dismiss 15. Uber argues Stern is more instructive,

                                  18   where the nexus between the purportedly inaccessible video game and a promotional event for the

                                  19   video game was too tenuous. Uber further contends the Galantis concert is better characterized as

                                  20   a benefit of using Uber, rather than Uber’s rideshare being considered a service of the Galantis

                                  21   concert.

                                  22          Practices that prevent disabled persons from physically accessing places of public

                                  23   accommodation are precisely the sort of activities Weyer described as closely related to a physical

                                  24   place of public accommodation. Weyer, 198 F.3d at 1114. Furthermore, like in Target, the Uber

                                  25   App and rideshare service are functioning as a gateway to the Galantis concert venue. Without

                                  26   access to Uber’s rideshare services, it would be difficult, if not impossible, for Plaintiffs to enjoy

                                  27   the goods and services offered at the physical Galantis concert venue. Uber’s comparison to Stern

                                  28                                            ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-06124-RS
                                                                                          8
                                          Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 9 of 11




                                   1   is inapposite. In Stern, the plaintiff alleged he was unable to enjoy fully the marketing event

                                   2   because the video game itself was inaccessible, yet, he never claimed he was prevented from

                                   3   gaining entry to the marketing event due to his disability. According to the FAC and attached

                                   4   exhibits, Uber’s rideshare service was the only means of gaining access to the Galantis concert.

                                   5   Therefore Plaintiffs have plausibly alleged Uber’s rideshare service to the Galantis concert bears a

                                   6   sufficiently close nexus to the physical location to fall within the ambit of section 12182.

                                   7                      b. Plaintiffs’ Standing with Respect to the Galantis Promotional Concert

                                   8          Plaintiffs seek injunctive relief under § 12188. To have standing to seek such relief,

                                   9   Plaintiffs must plausibly allege a “real and immediate threat of repeated injury” in the future.

                                  10   Chapman v. Pier 1 Imports, Inc., 631 F.3d 939, 946 (9th Cir. 2011). Plaintiffs’ FAC alleges only

                                  11   one concert hosted by Uber which they were unable to attend due to lack of wheelchair accessible

                                  12   options—the Galantis concert. In their opposition to the motion to dismiss, Plaintiffs mention two
Northern District of California
 United States District Court




                                  13   other parties hosted by Uber in the New Orleans area. Plaintiffs assert that they would participate

                                  14   in Uber’s promotional events and use Uber’s other services if these events and services were made

                                  15   accessible.

                                  16          A single promotional event does not show a real and immediate prospect that Uber will

                                  17   host more “secret” events which Plaintiffs will be unable to attend. The two other promotional

                                  18   parties mentioned in Plaintiffs’ opposition to the motion to dismiss were not discussed in the FAC

                                  19   and therefore cannot be considered. Furthermore, Plaintiffs cannot plausible claim they want to

                                  20   attend Uber’s future promotional events without at least establishing the nature or subject of these

                                  21   activities. Accordingly, the FAC does not allege sufficient facts to show Plaintiffs plausibly have

                                  22   standing to seek injunctive relief with respect to Uber’s rideshare service to the Galantis concert.

                                  23                      c. Whether Uber Operated the Galantis Concert Venue

                                  24          Even if Plaintiffs had standing with respect to Uber’s rideshare service to the Galantis

                                  25   concert, the FAC does not plausibly allege Uber operated the Galantis concert venue. The anti-

                                  26   discrimination provisions of section 12182 only apply to an entity that “owns, leases (or leases to),

                                  27   or operates a place of public accommodation.” 42 U.S.C. § 12182(a). In this context, the term

                                  28                                            ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                 CASE NO. 17-cv-06124-RS
                                                                                         9
                                          Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 10 of 11




                                   1   “operate” means to keep in operation, control or direct the functioning of, conduct the affairs of, or

                                   2   to manage. Pickern v. Pier 1 Imports, 457 F.3d 963, 966 (9th Cir. 2006). A person may

                                   3   temporarily operate a place of public accommodation if the party exercises sufficient control over

                                   4   the venue and the configuration of facilities with regard to accessibility. Disabled Rights Action

                                   5   Comm. v. Las Vegas Events, Inc., 375 F.3d 861, 878 (9th Cir. 2004).

                                   6           Plaintiffs’ FAC alleges Uber “hosted” a secret concert featuring the band Galantis and

                                   7   therefore operated a place of public accommodation. FAC ¶ 77-80. Plaintiffs, however, provide no

                                   8   facts indicating Uber controlled the concert venue or facilities, as required under the definition of

                                   9   the term “to operate.” The allegation Uber “hosted” a concert, without more, is insufficient to

                                  10   support a reasonable inference that Uber operated the Galantis concert.

                                  11           C. Leave to Amend

                                  12           If a court dismisses a complaint, it “should grant leave to amend even if no request to
Northern District of California
 United States District Court




                                  13   amend the pleading was made, unless it determines the pleading could not possibly be cured by

                                  14   the allegation of other facts.” Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir. 2000). In making this

                                  15   determination, the court should consider such factors as “the presence or absence of undue delay,

                                  16   bad faith, dilatory motive, repeated failure to cure deficiencies by previous amendments, undue

                                  17   prejudice to the opposing party and futility of the proposed amendment.” See Moore v. Kayport

                                  18   Package Express, 885 F.2d 531, 538 (9th Cir. 1989).

                                  19           The FAC and the briefing related to this motion to dismiss do not indicate bad faith on the

                                  20   part of Plaintiffs. Furthermore, this is the first motion to dismiss entertained in this suit. While it is

                                  21   not apparent Plaintiff will be able to plead adequately all the theories advanced in the FAC, leave

                                  22   to amend is granted.

                                  23                                             V. CONCLUSION

                                  24           For the foregoing reasons, Uber’s motion to dismiss is granted in part and denied in part.

                                  25   In particular, Plaintiffs’ claim survives under the auxiliary aid provision of section 12184(b)(2)(B)

                                  26   and the removal of barriers provision of section 12184(b)(2)(C). All other theories are dismissed

                                  27   with leave to amend. If Plaintiffs elect to file an amended complaint consistent with this order,

                                  28                                             ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                                  CASE NO. 17-cv-06124-RS
                                                                                          10
                                          Case 3:17-cv-06124-RS Document 84 Filed 10/03/18 Page 11 of 11




                                   1   they must do so no later than October 25, 2018.

                                   2   IT IS SO ORDERED.

                                   3

                                   4   Dated: 10/03/2018

                                   5                                                     ______________________________________
                                                                                         RICHARD SEEBORG
                                   6                                                     United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28                                          ORDER GRANTING IN PART AND DENYING IN PART MOTION TO DISMISS
                                                                                                               CASE NO. 17-cv-06124-RS
                                                                                         11
